DETAILED ACTION

Applicant’s response filed on 08/09/2022 has been fully considered. Claims 3, 5-6, 11-14, and 16-17 are pending. Claims 1-2, 4, 7-10, and 15 are canceled. Claims 12-13 and 17 are amended. Claim 16 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites the limitation “wherein the second component is a dialdehyde” in lines 1-2, which fails to further limit the subject matter of claim 17 and fails to include all the limitations of claim 17 because claim 17 recites the limitation “a second component selected from the group consisting of 1,3- cyclohexanedicarboxaldehyde; 1,4-cyclohexanedicarboxaldehyde; mixtures of 1,3-cyclohexanedicarboxaldehyde and 1,4- cyclohexanedicarboxaldehyde; 2,6-norbornanedicarboxaldehyde; 2,5- norbornanedicarboxaldehyde; cyclododecane-1,4,8-tricarbaldehyde; 3- (4-formylcyclohexyl)propanal; tricyclodecane dialdehyde; o- phthalaldehyde; terephthalaldehyde; isophthalaldehyde; cyclopentane- 1,3-dicarbaldehyde; cyclopenta-3,5-diene-1,3-dicarbaldehyde; glutaraldehyde; benzenedipropanal; or any isomers thereof, or mixtures thereof” in lines 9-18. Claim 3 broadens the scope of the second component from what it is in claim 17. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 5-6, 11-14, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, Arthur (US 2007/0048337 A1, cited in IDS) teaches a mixture of two aqueous solutions and a base catalyst [0084], wherein a first of the two aqueous solutions comprises an oxidized polysaccharide that contains aldehyde groups [0011], wherein a second of the two aqueous solutions comprises a derivatized poly(hydroxylic) compound that contains acetoacetate groups [0012], wherein at least one low molecular weight polyol is used as the poly(hydroxylic) compound that is derivatized with acetoacetate groups [0062], wherein the low molecular weight polyol is glycerol, trimethylolpropane, or pentaerythritol [0062], which reads on a curable composition comprising I. a first component comprising one of: b. an adduct having two or more β-ketoester functional groups, wherein the adduct optionally comprises one of glycerol triacetoacetate, trimethylolpropane triacetoacetate, or pentaerythritol tetraacetoacetate, and III. at least one basic catalyst.
Arthur does not teach wherein the curable adhesive composition further comprises II. a second component selected from the group consisting of 1,3-cyclohexanedicarboxaldehyde; 1,4-cyclohexanedicarboxaldehyde; mixtures of 1,3-cyclohexanedicarboxaldehyde and 1,4-cyclohexanedicarboxaldehyde; 2,6-norbornanedicarboxaldehyde; 2,5-norbornanedicarboxaldehyde; cyclododecane-1,4,8-tricarbaldehyde; 3-(4-formylcyclohexyl)propanal; tricyclodecane dialdehyde; o-phthalaldehyde; terephthalaldehyde; isophthalaldehyde; cyclopentane-1,3-dicarbaldehyde; cyclopenta-3,5-diene-1,3-dicarbaldehyde; glutaraldehyde; benzenedipropanal; or any isomers thereof, or mixtures thereof. The prior art of record do not teach or suggest using a second component selected from the claimed group in combination with a first component comprising one of an adduct having two or more β-ketoester functional groups, wherein the adduct optionally comprises one of glycerol triacetoacetate, trimethylolpropane triacetoacetate, or pentaerythritol tetraacetoacetate, and at least one basic catalyst.
Regarding claim 17, Hendriks (WO 96/41833, cited in IDS) teaches a binder composition comprising a strongly activated carbanion-functional polymer and a crosslinker (p. 1, l. 9-11), wherein the strongly activated carbanion-functional polymer is a polyester (p. 1, l. 19-22), wherein the crosslinker is optionally an aldehyde that is glutardialdehyde (p. 1, l. 34-39), wherein the strongly activated carbanion-functional polymer is a polymer backbone modified with one or more strongly doubly, activated carbanion groups (p. 2, l. 6-9), wherein the strongly activated carboanion groups are optionally malonate groups (p. 3, l. 7-9), which reads on a curable adhesive composition comprising: I. a first component comprising one of: a. a polyester having two or more malonate groups, and II. a second component selected from glutaraldehyde as claimed.
Hendriks does not teach that the curable adhesive composition further comprises III. at least one basic catalyst. The prior art of record do not teach or suggest using at least one basic catalyst in combination with the first component comprising a polyester having two or more malonate groups and the second component selected from glutaraldehyde.
Regarding claim 17, Leake (US 6,521,716 B1, cited in IDS) teaches an oligomer with an aldehyde by a Knoevenagel reaction (9:35-37), wherein the oligomer is a malonate polyester oligomer (9:34-35) that has the formula 
    PNG
    media_image1.png
    192
    551
    media_image1.png
    Greyscale
 (9:1-24), wherein A is a divalent aliphatic group (9:27), wherein the aldehyde has the formula RCHO (9:1-24), wherein R is a monovalent aliphatic or aromatic group or hydrogen (9:26-27), wherein the Knoevenagel reaction is carried out by the use of Dean and Stark apparatus where the starting aldehyde and malonate compound are refluxed in toluene with a base catalyst and an acid catalyst (9:40-49), wherein the reaction produces a doubly activated double bond on each molonate site (9:35-37), wherein the product of the reaction has the formula 
    PNG
    media_image2.png
    254
    441
    media_image2.png
    Greyscale
 (9:1-24), which reads on a curable adhesive composition comprising I. a first component comprising one of: a. a polyester having two or more malonate groups, and III. at least one basic catalyst as claimed.
Leake does not teach that the curable adhesive composition further comprises II. a second component selected from the group consisting of 1,3- cyclohexanedicarboxaldehyde; 1,4-cyclohexanedicarboxaldehyde; mixtures of 1,3-cyclohexanedicarboxaldehyde and 1,4- cyclohexanedicarboxaldehyde; 2,6-norbornanedicarboxaldehyde; 2,5- norbornanedicarboxaldehyde; cyclododecane-1,4,8-tricarbaldehyde; 3- (4-formylcyclohexyl)propanal; tricyclodecane dialdehyde; o- phthalaldehyde; terephthalaldehyde; isophthalaldehyde; cyclopentane- 1,3-dicarbaldehyde; cyclopenta-3,5-diene-1,3-dicarbaldehyde; glutaraldehyde; benzenedipropanal; or any isomers thereof, or mixtures thereof. Although Leake teaches that the oligomer is an oligomer with an aldehyde by a Knoevenagel reaction (9:35-37), wherein the aldehyde has the formula RCHO (9:1-24), wherein R is a monovalent aliphatic or aromatic group or hydrogen (9:26-27), Leake’s teachings do not read on a second component selected form the claimed group. The prior art of record do not teach or suggest using a second component selected from the claimed group in combination with a polyester having two or more malonate groups and III. at least one basic catalyst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 6, filed 08/09/2022, with respect to the objection to claims 3, 5-6, 11-14, and 17 have been fully considered and are persuasive.  The objection to claims 3, 5-6, 11-14, and 17 has been withdrawn. 
Applicant’s arguments, see p. 6-7, filed 08/09/2022, with respect to the rejection of claims 12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), have been fully considered and are persuasive.  The rejection of claims 12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), has been withdrawn. 
Applicant’s arguments, see p. 7, filed 08/09/2022, with respect to the rejection of claims 6, 12-13, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Leake (US 6,521,716 B1, cited in IDS) have been fully considered and are persuasive.  The rejection of claims 6, 12-13, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Leake (US 6,521,716 B1, cited in IDS) has been withdrawn.
Applicant’s arguments, see p. 7, filed 08/09/2022, with respect to the rejection of claims 3, 6, 11-12, and 17 under 35 U.S.C. 103 as being unpatentable over Arthur (US 2007/0048337 A1, cited in IDS) have been fully considered and are persuasive.  The rejection of claims 3, 6, 11-12, and 17 under 35 U.S.C. 103 as being unpatentable over Arthur (US 2007/0048337 A1, cited in IDS) has been withdrawn.
Applicant’s arguments, see p. 7, filed 08/09/2022, with respect to the rejection of claims 5 and 11 under 35 U.S.C. 103 as being unpatentable over Leake (US 6,521,716 B1, cited in IDS) have been fully considered and are persuasive.  The rejection of claims 5 and 11 under 35 U.S.C. 103 as being unpatentable over Leake (US 6,521,716 B1, cited in IDS) has been withdrawn.
Applicant’s arguments, see p. 7, filed 08/09/2022, with respect to the rejection of claims 11 and 17 under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2011/0015343 A1) have been fully considered and are persuasive.  The rejection of claims 11 and 17 under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2011/0015343 A1) has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767